Exhibit 10.1


Waiver and Consent agreement dated February 9, 2011,
between Move, Inc. and both Elevation Partners, L.P. and Elevation Side Fund,
LLC




WAIVER AND CONSENT  
(“Waiver and Consent Letter”)  
 
 
February 9, 2011  
 
Move, Inc.
30700 Russell Ranch Road
Westlake Village, CA 91362
 
Dear Sirs:  
 
Reference is made to the Certificate of Designation of Series B Convertible
Participating Preferred Stock (“Series B Preferred”) of Move, Inc., a Delaware
corporation (f/k/a Homestore, Inc.) (the “Company”), as filed with the Secretary
of State of the State of Delaware on November 29, 2005 and as in effect on the
date hereof (the “Certificate of Designation”) and the Stockholders Agreement,
dated as of November 29, 2005 (the “Stockholders Agreement”) among the Company,
Elevation Partners, L.P., a Delaware limited partnership (“Elevation”) and
Elevation Employee Side Fund, LLC (“Side Fund”, and together with Elevation, the
“Stockholders”).  All capitalized terms used but not defined herein shall have
the respective meanings set forth in the Certificate of Designation.    
 
The Stockholders are collectively the holders of record of all of the
outstanding shares of Series B Preferred as of the date hereof and have agreed
to provide this waiver of certain provisions of the Certificate of Designation
so as to permit a partial redemption of the Series B Preferred.  Accordingly, in
consideration of the premises contained herein and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.  
Each of the Stockholders hereby agrees to the optional redemption by the Company
of the Redemption Shares (as defined below), in each case at the Redemption
Price as determined in accordance with the Certificate of Designation and on a
Redemption Date on or prior to February 28, 2011 (the “Partial Redemption”), and
to the extent (and in each case only to the extent) required to effect the
Partial Redemption, each of the Stockholders hereby:

 
a.  
waives the provisions of Section 6(b)(i) of the Certificate of Designation that
would require any optional redemption pursuant to such section include all of
the outstanding shares of Series B Preferred;

 
b.  
waives the provisions of Section 6(b)(ii) of the Certificate of Designation that
would require no less than thirty (30) days notice prior to the Redemption Date
for the Partial Redemption, so long as no less than ten (10) days prior notice
is provided with respect to such Redemption Date; and

 
c.  
waives the provisions of Section 6(c)(i) of the Certificate of Designation that
would required the deposit of the Redemption Price with a redemption agent in
trust, and agrees that in lieu thereof, the Redemption Price with respect to the
Partial Redemption may be paid to the Stockholders on the Redemption Date by
wire transfer of immediately available funds to the account or accounts
designated by each Stockholder in a written notice to the Company.

 
2.  
The “Redemption Shares” are an aggregate of 70,000.00 shares of the Series B
Preferred, which shall consist for all purposes (including without limitation
the Certificate of Designation and the Stockholders Agreement) of the following:

 
 
 

--------------------------------------------------------------------------------

 
 
a.  
19,039.86 shares of Series B Preferred paid to Elevation prior to the Redemption
Date as Regular Dividends and currently held of record by Elevation,

 
b.  
 4.19 shares of Series B Preferred paid to Side Fund prior to the Redemption
Date as Regular Dividends and currently held of record by Side Fund,

 
c.  
 50,944.74 shares of Series B Preferred issued to Elevation on the Original
Issue Date and currently held of record by Elevation, and

 

 
d.  
11.21 shares of Series B Preferred issued to Side Fund on the Original Issue
Date, and currently held of record by Side Fund.

 
Upon consummation of the Partial Redemption, the Stockholders will hold in the
aggregate (i) for purposes of the Certificate of Designation, 49.04% of the
shares of Series B Preferred Stock that were issued to the Stockholders on the
Original Issuance Date (as adjusted for stock dividends, splits, combinations
and similar events, but not for conversion or Regular Dividends) and (ii) for
purposes of the Certificate of Designation, 49.04% of the “Purchased Shares”
issued on the “Closing Date” (as such terms are defined in the Stockholders
Agreement) (as adjusted for stock splits, combinations, reclassifications and
similar transactions but not conversion).
 
3.  
Except as expressly waived hereby with respect to the Partial Redemption, the
Certificate of Designation shall continue to be, and shall remain, in full force
and effect in accordance with the provisions thereof.  To the extent the
Redemption Date with respect to the Partial Redemption does not occur on or
before February 28, 2011, the waivers contained in this Waiver and Consent
Letter shall terminate in their entirety and the Certificate of Designation
shall continue in full force and effect in accordance with the provisions
thereof.  All redemptions of Series B Preferred other than the Partial
Redemption shall remain subject to the provisions of the Certificate of
Designation and the waivers contained in this Waiver and Consent Letter shall
not apply to and shall have no effect on any redemption other than the Partial
Redemption. This Waiver and Consent Letter shall not be deemed to be a waiver
of, or consent to, any other term or condition of the Certificate of Designation
or to prejudice any other rights or rights which the Company, the Stockholders
or any holder of Series B Preferred other than the Stockholders may now have or
may have in the future under or in connection with the Certificate of
Designation or any of the instruments or agreements referred to therein, as the
same may be amended from time to time.  

 

 
4.  
This Waiver and Consent Letter shall be governed by and construed in accordance
with the internal laws of the State of Delaware.

 
5.  
The Stockholders shall provide the Company with prompt written notice of any
transfer of any of the Redemption Shares prior to March 1, 2011 other than in
connection with the Partial Redemption.  This Waiver and Consent Letter shall be
binding on any successors and permitted transferees of the Stockholders.  The
Stockholders and the Company each agree to take such further action as may be
reasonably requested by the other to implement this Waiver and Consent Letter,
including without limitation (a) in the case of the Stockholders, voting their
shares of Series B Preferred to amend the Certificate of Designation in a manner
consistent with this Waiver and Consent Letter if such amendment is determined
by the Company to be necessary or desirable or (b) effecting the Partial
Redemption through an alternative structure that is tax-neutral to all
parties.        

 
6.  
This Waiver and Consent Letter may be executed by one or more of the parties
hereto in any number of separate counterparts and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  Delivery of
an executed signature page of this Waiver and Consent Letter by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.  

 
 
 

--------------------------------------------------------------------------------

 
 
[Rest of page intentionally left blank]  
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Waiver and Consent Letter as
of the day and year first above written.  


 
  
MOVE, INC.
                            By:  /s/ Steven H. Berkowitz      Name:        
Title:     

 
 
  
ELEVATION PARTNERS, L.P.
                    By: Elevation Associates, L.P., as General Partner         
  By:  Elevation Associates, L.P., as General Partner 

 
 

  By:  /s/ Fred D. Anderson     Name:   Fred D. Anderson      Title:  Managing
Director   

 
 
 
  
ELEVATION SIDE FUND, LLC
            By:  Elevation Management, LLC, as Managing Member                 
  By:  /s/ Fred D. Anderson      Name:   Fred D. Anderson       Title:  naging
Director    

 
 
 

--------------------------------------------------------------------------------

 


 